DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US Serial No. 2015/0344709).
Regarding claims 1-9; Araki teaches a radiation curable ink composition comprising a polymerizable component (A) [0022], such as a polyurethane (meth)acrylate oligomer commercially available as U-2PPA and UA-122P (instant A) [0063], a photopolymerization initiator (B) (instant C) [0080], and a surfactant (C) [0091], such as a silicone oligomer that has a polymerizable group, commercially available as X-22-164 and X-22164AS (instant B) [0106].  The Examiner makes note that the instant specification lists commercially available products suitable for use as the (meth)acrylic compound (A), which include U-2PPA and UA-122P [0020]; and commercially available products suitable for use as the (meth)acrylic organosiloxane compound (B), which include X-22-164 and X-22-164AS; thus it is the Examiner’s position that the compounds U-2PPA and UA-122P read on the instantly claimed formula (1) and the compounds X-22-164 and X-22-164AS read on the instantly claimed formula (2).
Araki teaches the polyurethane (meth)acrylate oligomer (instant A) is employed in an amount of 0.1 to 10 mass% relative to the total mass of the ink composition [0075], and the silicone oligomer (instant B) is employed in an amount of 0.03 mass% but less than 15 mass% [0100].  Araki teaches the surfactant (component C) is mixture of two surfactants one having a polymerizable group C1 (silicone oligomer, instant B) and one that does not have a polymerizable group C2 in a ratio of C1:C2=35:1 to 1:10 [0091].  In the instance the mixture of surfactants is employed in an amount of 14 mass% (less than 15 mass%) and the C1:C2 ratio is 35:1 (97.2% C1), the amount of the silicone oligomer (C1, instant B) is 13.6 mass% (parts; as calculated by Examiner).  When employing 10 mass% (10 parts) of the polyurethane (meth)acrylate oligomer (instant A) and 13.6 mass% (13.6 parts) of the silicone oligomer C1 (instant B), the mass ratio is 42.3:57.7 (instant A:instant B, a calculated by Examiner) and the total amount of the polyurethane (meth)acrylate oligomer (instant A) and the silicone oligomer C1 (instant B) would be 26.5 parts (based on 100 parts of the total composition excluding the mass of curing agent; i.e. 100-11 =89; Exs employ 11 mass parts of the photoinitiator [Tables 2-3]).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found it obvious to employ polyurethane (meth)acrylate oligomer in amount of 10 mass% (10 parts) and the silicone oligomer in an amount of 13.6 mass% (13.6 parts), and would have been motivated to do so since Araki teaches employing the polyfunctional oligomer in an amount up to 10 mass% and the silicone oligomer in an amount less than 15 mass% is suitable for achieving the present invention.  Furthermore, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  
Regarding claims 10 and 11; Araki teaches the composition further comprises a monofunctional polymerizable compound (reactive diluent) employed in an amount of preferably 10 to 90 mass% [0053].  In the instance the monofunctional polymerizable compound is employed in an amount of 15 mass%, the content would be 63.5 parts by mass based on 100 parts by mass of a total amount of the polyurethane (meth)acylate oligomer (instant A) and silicone oligomer (instant B) (10 parts + 13.6 parts = 23.6 parts total, see above, as calculated by Examiner).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found it obvious to employ the monofunctional polymerizable monomer in amount of 15 mass% (15 parts), and would have been motivated to do so since Araki teaches employing the monofunctional polymerizable monomer in an amount 10 to 90 mass% is suitable for achieving the present invention [0053].

Claim(s) 1-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. (JP 2012-226040), wherein the machine English translation is used for citation.
Regarding claims 1-9; Naito et al. teaches an energy ray curable resin comprising a silicone resin (component E) [0018], such as X-22-164A (instant B) [Ex4], a urethane acrylate oligomer (other component), such as UX-0937 (instant A) [Ex2], and IRGACURE 164 (instant C, component C) [Ex2].  The Examiner makes note that the instant specification lists commercially available products suitable for use as the (meth)acrylic compound (A), which include UX-0937 [0020]; and commercially available products suitable for use as the (meth)acrylic organosiloxane compound (B), which include X-22-164 and 164AS; thus it is the Examiner’s position that the compounds UX-0937 reads on the instantly claimed formula (1) and the compounds X-22-164A reads on the instantly claimed formula (2).
Naito et al. teaches the component C and E are employed in an amount 5 to 10 mass parts [0027] and the other component can be employed in an amount of 0 to 50 mass parts [0027]. In the instance the urethane acrylate oligomer is employed in an amount of 20 mass parts and the silicone resin is employed in an amount of 5 mass parts, the mass ratio of urethane acrylate (instant A) to silicone resin (instant B) is 80:20 and the total content is 25 mass parts (20 mass parts + 5 mass parts= 25), as calculated by Examiner.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found it obvious to employ the urethane acrylate oligomer in amount of 20 parts and the silicone resin in an amount of 5 parts, and would have been motivated to do so since Naito et al. teaches employing the other component (urethane acrylate oligomer) in an amount up to 50 parts and the silicone resin in an amount 5-10 parts (in combination with the photoinitiator), is suitable for achieving the present invention.  Furthermore, A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.
Regarding claims 10-11; Naito et al. teaches the composition further comprises a monofunctional (meth)acrylate (A) (reactive diluent) [0013], employed in an amount of 20 to 80 parts by mass [0027].  In the instance the monofunctional (meth)acrylate is employed in an amount of 20 parts by mass, the urethane acrylate oligomer is employed in an amount of 25 mass parts, and the silicone resin is employed in an amount of 5 mass parts, the content of the monofunctional (meth)acrylate (reactive diluent) would be 66.6 parts by mass based on 100 parts by mass of the total of the urethane acrylate oligomer and the silicone resin, as calculated by Examiner.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art, would have found it obvious to employ the monofunctional (meth)acrylate in amount of 20 parts, and would have been motivated to do so since Naito et al. teaches employing the monofunctional polymerizable monomer in an amount 20 to 90 parts is suitable for achieving the present invention [0027].
Regarding claim 14; Naito et al. teaches the viscosity of the composition is in the range of 50 mPa·s to 5000 mPa·s at 25°C [0030], preferred viscosity values are 900 mPa·s, 2750 mPa·s, 4050 mPa·s, 1600 mPa·s, and 1100 mPa·s [Ex1-5].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767